WARD, Circuit Judge
(dissenting).- I dissent from the opinion of the court as to the indictment for concealing imported smoking opium' under Act Jan. 17, 1914, § 3. The judicial power of the United States is defined by section 2, art. 3, of the Constitution as follows:
*331“The judicial power shall extend to all cases, in law and equity, arising Tinder this Constitution, the laws of the United States, and treaties made, or which shall be made, under their authority; to all cases affecting ambassadors, other public ministers and consuls; to all eases of admiralty and maritime jurisdiction; to controversies to which the United States shall be a party; to controversies between two or more states, between a state and citizens of another state, between citizens of different states, between citizens of the same state claiming lands under grants of different states, and between a state, or the citizens thereof, and foreign states, citizens, or subjects.”
The authority of Congress to enact the law is derived from its constitutional power to regulate foreign commerce. But opium can be and has been produced in the United States, and may in the future he produced commercially. Congress has no power to enact this law as to such opium. The remarks of Mr. Justice Holmes in United States v. Jim Fuey Moy, 241 U. S. 394, 36 Sup. Ct. 658, 60 L. Ed. 1061, Ann. Cas. 1917D, 854, are very applicable to this situation.
The jurisdiction of the federal courts is not presume^, but must he pleaded and proved, and I think it cannot be proved by a statutory presumption. Could Congress by a general statute establish jurisdiction in all cases brought in federal courts, unless the presumption of jurisdiction were rebutted by the defendant; or, to put a specific case, the Constitution having limited jurisdiction to suits between citizens of different states, could Congress establish jurisdiction by presumption, unless the defendant rebutted the presumption? If the defendant put the jurisdiction in issue, and there was no proof of the fact at the trial, other than the presumption, it seems to me the judgment would be invalid.